Judge Hobson's
opinion.
Judge White and I concur in the opinion of the court in the reversal of the judgment in this case on the ground that the particulars of the shooting of Baker by appellant should not have been admitted in evidence, and that, as the record stands, the statement of the attorney for the-State in his closing speech set out in the opinion was peculiarly prejudicial, xlppellant can not be convicted in this case because he may have committed another crime of like character; and proof that he had done so, or even such an impression, might seriously prejudice him before the jury, who might .consider that such proof showed he was the character of person who would commit such a deed as that charged herein. Appellant is also entitled to *373be tried by the jury under the law and the evidence, and nothing- could be more damaging to him than for the jury to get the impression that public sentiment was to the effect that he was guilty, and ought to be hung-. We also concur in the opinion of the court that the evidence as to-the statement of Judge Tinsley to the appellant should not have been admitted, and that the instruction as to the testimony of an accomplice should have used the word “accomplices,” instead of the words “an accomplice.” But, under the facts of the case, we do not see that appellant was seriously prejudiced by either of these two matters. We do not concur in that part of the opinion which undertakes to lay down the proper limits of cross-examination, and see no reason for discarding the settled practice in this State, supported by a number of decisions of this court, to follow the dictum of a New York judge announcing a rule that is not followed in that State, and is contrary to the great weight of modern authority. We therefore dissent from that part of the opinion. The chief justice also concurs with us on this point.